DETAILED ACTION
1. 	This correspondence is in response to AMENDMENTS and REMARKS filed on 06/13/2022.
2. 	Claims 1, 4-7 and 9-13 are pending. Claim 1 is in independent forms. Claims 1 has been amended. Claims 2-3 and 8 has been cancelled. 

Response to Arguments
3. 	Applicant's arguments filed on 13 June 2022 have been fully considered however they are moot
due to new grounds of rejection below initiated by applicant's amendment.

Double Patenting

4.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness‐type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969) (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

      
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be
used  to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
            Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
          5.	        Claim 1 is rejected on the ground of nonstatutory obviousness‐type double patenting as being
         unpatentable over claim 1 of U.S. Patent Nos. 11,284,244. Although the conflicting claims are not
         identical, they are not patentably distinct from each other because all limitations recited in claim 1 of
         the instant application are encompassed by limitations recited in claim 1 of the patent US 11,284,244,
         respectively (see table below).

Instant Application 17/136,952
Patent No. 11,284,244
Claim 1: A system white box device utilized in conjunction with an intelligent terminal, comprising:
a controller;
a memory; and
a subscriber identity module (SIM) unit, wherein
both the memory and the SIM unit are connected to the controller;
the controller is connected to the intelligent terminal in a case that the system white box device is utilized in conjunction with the intelligent terminal;

the memory comprises a data storage space, an application storage space, and a system storage space, wherein an application is installed in the application storage space, and a system is installed in the system storage space; and

the system white box device is configured to implement at least one of a system access function, an application access function, a data storage function, a data transmission function or a data access function.

wherein in a case that the system white box device is configured to implement the system access function,
the controller is configured to receive a system access instruction from the intelligent terminal, and send the system access instruction to the SIM unit:



the SIM unit is configured to authenticate the system access instruction, and send a third authentication result of the system access instruction to the controller;

the controller is further configured to send the third authentication result to the intelligent terminal:

the intelligent terminal is configured to output a prompt message comprising the third authentication result in a case that the third authentication result indicates unsuccessful authentication; and

the intelligent terminal is further configured to send a system access instruction to the controller and the controller is further configured to execute the system access instruction in a case that the third authentication result indicates successful authentication.

Claim 4: The system white box device according to claim 1, wherein the data storage function comprises at least one of a data direct storage function and a data encryption storage function.

Claim 5: The system white box device according to claim 4, wherein in a case that the system white box device is configured to implement the data direct storage function, the controller is configured to receive data sent by the intelligent terminal and send the data to the data storage space.

Claim 6: The system white box device according to claim 4, wherein in a case that the system white box device is configured to implement the data encryption storage function, the controller is configured to receive data sent by the intelligent terminal, and send the data to the SIM unit; the SIM unit is configured to encrypt the data and send the encrypted data to the controller; and
the controller is further configured to send the encrypted data to the data storage space.

Claim 7: The system white box device according to claim 1, wherein in a case that the system white box device is configured to implement the data transmission function, the controller is configured to receive data sent by the intelligent terminal and send the data to the SIM unit; the SIM unit is configured to encrypt the data and send the encrypted data to the controller; and
the controller is further configured to send the encrypted data to the intelligent terminal, wherein the intelligent terminal sends the encrypted data to a target terminal.


Claim 9: The system white box device according to claim 1, wherein in a case that the system white box device is utilized in conjunction with the intelligent terminal, the SIM unit is connected to the intelligent terminal.

Claim 10: The system white box device according to claim 1, wherein the system white box device is connected to the intelligent terminal in a pluggable manner.

Claim 11: The system white box device according to claim 1, wherein in a case that the system white box device is utilized in conjunction with the intelligent terminal, the system white box device is arranged inside or outside a housing of the intelligent terminal.

Claim 12: The system white box device according to claim 1, wherein the intelligent terminal is any one of a mobile phone, a tablet computer, a headset and an Internet of Things terminal, wherein the Internet of Things terminal is any one of a camera, a vehicle-mounted intelligent terminal, an intelligent three-meter and an industrial control terminal.

Claim 13: The system white box device according to claim 1, wherein the intelligent terminal comprises a control module, wherein the controller is connected to the control module.


Claim 1: A data white box device utilized in conjunction with an intelligent terminal, comprising:
a controller,
a memory; and
a subscriber identity module (SIM) unit, wherein
both the memory and the SIM unit are connected to the controller;
the controller is connected to the intelligent terminal in a case that the data white box device is utilized in conjunction with the intelligent terminal; and








the data white box device is configured to implement at least one of a data storage function, a data transmission function and a data access function,


wherein in a case that the data white box device is configured to implement the data access function,
the controller is configured to receive an access instruction sent by the intelligent terminal, and send the access instruction to the SIM unit, wherein the access instruction is sent from a visiting terminal to the intelligent terminal:

the SIM unit is configured to authenticate the access instruction and send a first authentication result to the controller;


the controller is configured to send the first authentication result to the intelligent terminal:

the intelligent terminal is configured to feed back the first authentication result to the visiting terminal in a case that the first authentication result indicates unsuccessful authentication; and

the intelligent terminal is further configured to send an access permission instruction to the controller and the controller is further configured to perform an access operation in response to the access permission instruction, in a case that the first authentication result indicates successful authentication.

Claim 2: The data white box device according to claim 1, wherein the data storage function comprises at least one of a data direct storage function and a data encryption storage function.

Claim 3: The data white box device according to claim 2, wherein in a case that the data white box device is configured to implement the data direct storage function, the controller is configured to receive data sent by the intelligent terminal and send the data to the memory.

Claim 4: The data white box device according to claim 2, wherein in a case that the data white box device is configured to implement the data encryption storage function, the controller is configured to receive data sent by the intelligent terminal and send the data to the SIM unit; the SIM unit is configured to encrypt the data and send the encrypted data to the controller; and
the controller is configured to send the encrypted data to the memory.

Claim 5: The data white box device according to claim 1, wherein in a case that the data white box device is configured to implement the data transmission function, the controller is configured to receive data sent by the intelligent terminal and send the data to the SIM unit; the SIM unit is configured to encrypt the data and send the encrypted data to the controller; and 
the controller is configured to send the encrypted data to the intelligent terminal, wherein the intelligent terminal sends the encrypted data to a target terminal.


Claim 7: The data white box device according to claim 1, wherein in a case that the data white box device is utilized in conjunction with the intelligent terminal, the SIM unit is connected to the intelligent terminal.


Claim 8: The data white box device according to claim 1, wherein the data white box device is connected to the intelligent terminal in a pluggable manner.

Claim 9: The data white box device according to claim 1, wherein in a case that the data white box device is utilized in conjunction with the intelligent terminal, the data white box device is arranged inside or outside a housing of the intelligent terminal.

Claim 10: The data white box device according to claim 1, wherein the intelligent terminal is any one of a mobile phone, a tablet computer, a headset and an Internet of Things terminal, wherein the Internet of Things terminal is any one of a camera, a vehicle-mounted intelligent terminal, an intelligent three-meter and an industrial control terminal

Claim 13: The data white box device according to claim 1, wherein the intelligent terminal comprises a control module, wherein the controller is connected to the control module.



Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433